Mellema-DL v. State                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-061-CR

     DAVID LEE MELLEMA,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law #2
McLennan County, Texas
Trial Court # 923086 CR2
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      David Mellema pleaded guilty to driving while intoxicated and the court assessed punishment
of twenty-four months' confinement in the county jail, probated, and a $500 fine.  Tex. Penal
Code Ann. § 49.04 (Vernon 1994).  On February 20, 1996, his probation was revoked and the
original sentence imposed.  Although he appealed the revocation, Mellema filed a motion to
dismiss his appeal on June 13, 1996.  
      In the relevant portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Mellema and his attorney have both signed the motion, as required by the rule.  Id.  We have
not issued a decision in this appeal.  Thus, his notice of appeal is withdrawn.
      Mellema's appeal is dismissed.  Id.
                                                                               PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed June 26, 1996
Do not publish